DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/14/2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
Claim 13 line 2, recites “the image forming apparatus” without proper antecedent basis 
Claim 13, lines 5-6, recites “the development sensor” without proper antecedent basis.
Claim 13, lines 5-6, the term “the rotary member rotates until the operating member makes contact with the development sensor” creates ambiguity because it is unclear how the rotary member causes the operating member to contact the development sensor.
	Claim 14 depends from claim 13 inheriting the indefiniteness therewith and is also subject to the same rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amann et al. (US Pat. 8,265,493.)
Regarding claims 1 and 15, Amann (fig. 1) discloses an image forming apparatus 10 and a method for controlling the image forming apparatus comprising: an accommodating portion 38 (fig. 1) in which a replacement developing component 22 (fig. 1) which is fitted with a rotary member 64 (fig. 4) including an operating member 66 and which stores toner is fitted; a motor 67 which rotates the rotary member on the replacement developing component fitted in the accommodating portion (col. 5, lines 14-36); and a development sensor 60 which, when a new replacement developing component is fitted, is not in contact with the operating member before the motor rotates the rotary member and is in contact with the operating member on the rotary member that has moved as the motor rotates, the development sensor outputting a first level when in contact with the operating member, the development sensor outputting a second level when not in contact with the operating member (col. 5, line 37- col. 6, line 26.)

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOANG X NGO/Primary Examiner, Art Unit 2852